REASONS FOR ALLOWANCE
1.	Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance. Regarding claim 1, the prior art fails to disclose a reconfigurable interference device comprising a phase change structure, a first and second energy source, and a control unit, configured as claimed. Regarding claims 18 and 20, the prior art fails to disclose a method and a computer program product for configuring an interference device comprising the steps of supplying, supplying and controlling, in the sequential order as claimed.
2.	The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Information/Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/JACK DINH/
Primary Examiner, Art Unit 2872
6/5/21